Lindsay, J.
In indictments for the theft of cattle, sheep, goats, or hogs, it is needless to do more in describing the animal alleged to be stolen than to designate the owner’s pame, or the *130person holding the possession of the property for the owner.- ¡Such charge is sufficiently descriptive to put an accused upon trial. This indictment, in charging the accused with fraudulently taking a certain hog, of a designated value, of the property of a named person, from his possession, without his consent, and with the intent to deprive him of the value of.it, and to appropriate the hog to the use of the taker, is sufficiently certain and definite to enable the accused to plead any judgment rendered thereon in bar of any future prosecution' for the same offense. The judgment of the court, therefore, quashing the indictment, was erroneous, and is reversed.'
Reversed and remanded.